DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks filed 01/04/2021 have been entered and fully considered.  Claims 1-20 are pending.  Claims 1-9 are withdrawn.  Claims 10 and 14 are amended.  Claims 10-20 are examined herein.

Drawings
The drawings were received on 01/04/2021.  These drawings are acceptable and have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,658,534 (“Desborough”) in view of US 2007/0248471 A1 (“Tessien”).
Regarding claims 10-13, Desborough discloses a chemical treatment plant 10 (“the continuous circulation reactor”) comprising a reactor tank 12 (“the storage reservoir”), a sonochemical apparatus 25 (“the ultrasound generator”), a loop 20, and a pump 24 (“the circulation pump”) (Abstract; Fig. 1; col. 2, lines 37-51).
The sonochemical apparatus 25 comprises a tube 35 (“the reaction tube”) and a transducer assembly 56 disposed outside the tube 35 (Fig. 2; col. 2, line 63 – col. 3, line 36).
The loop 20 comprises a first transport pipe one end of which is inserted in the storage reservoir and contacts the solid electrolyte raw material and the other end of which is connected to a circulation pump; a second transport pipe one end of which is connected to the circulation pump and the other end of which is linked with one end of the reaction tube; and a third transport pipe one end of which is linked with other end of the reaction tube and the other end of which is inserted in the storage reservoir (see annotated Fig. 1, below; col. 2, lines 37-44).

    PNG
    media_image1.png
    431
    451
    media_image1.png
    Greyscale

Desborough does not expressly disclose a first valve and a second valve equipped on the first transport pipe and the third transport pipe, respectively, configured to remove an air and/or water remaining in the transport pipes, and wherein the first valve and the second valve are three-way valves.
Tessien discloses a system and method for degassing a cavitation fluid (Abstract) and teaches including multiple three-way valves (coupled to conduits 421-423) that can be used to fill and/or drain the system (Fig. 4; [0036]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include three-way valves as taught by Tessien to fill and/or drain the system.  Regarding the specific positioning of the valves (i.e. equipped on the first transport pipe and the third transport pipe), a person having ordinary skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and MPEP 2144.04(VI)(C).  Due to the teaching of filling and/or draining, the valves of Tessien are capable of removing an air and/or water remaining in the transport pipes.  
It is noted that “[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  See also MPEP 2115.  Therefore, the solid electrolyte raw material in a liquid form, polar organic solvent, and flow rate thereof do not structurally limit the claim.
The preamble contains a statement reciting a purpose or intended use.  The preamble, as recited in the present claims, does not appear to result in a structural difference between the presently claimed invention and the prior art invention.  Moreover, the prior art structure, which is identical to that set forth in the present claims, is capable of performing the recited purpose or intended use.  In this regard, MPEP 2111.02 sets for the following:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co.,
If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).
Regarding claim 14, modified Desborough discloses the continuous circulation reactor of claim 10.  Desborough further discloses the transducer assembly 56 is capable of operating at 20 kHz (col. 3, lines 22-23 and 45-51).
Regarding claim 15, modified Desborough discloses the continuous circulation reactor of claim 10.  Desborough further discloses the reactor tank 12 is provided with a heating and/or cooling jacket 13 (Fig. 1; col. 2, lines 37-39).  While Desborough does not expressly disclose a temperature controller controlling the temperature of the reaction tube to -50°C to 200 °C, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided a temperature controller to automate control of the heating and/or cooling jacket 13.  Furthermore, the courts have held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) and MPEP 2144.04(III).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-117640 A (“Kawamura”) in view of US 5,658,534 (“Desborough”) and US 2007/0248471 A1 (“Tessien”).
Regarding claim 16, Kawamura discloses a process of producing a solid electrolyte (Abstract).  The process comprises placing precursors such as Li2S and P2S5 
Kawamura does not expreesly disclose the structure of the continuous circulation reactor of a reaction tube, wherein the ultrasound irradiation means which is located outside the reaction tube; a first transport pipe one end of which is inserted in the storage reservoir and contacts the solid electrolyte raw material and the other end of which is connected to a circulation pump; a second transport pipe one end of which is connected to the circulation pump and the other end of which is linked with one end of the reaction tube; and a third transport pipe one end of which is linked with other end of the reaction tube and the other end of which is inserted in the storage reservoir; and the circulation pump which allows the solid electrolyte raw material to flow from the storage reservoir through the reaction tube and again into the storage reservoir.
Desborough discloses a chemical treatment plant 10 (“the continuous circulation reactor”) comprising a reactor tank 12 (“the storage reservoir”), a sonochemical apparatus 25 (“the ultrasound generator”), a loop 20, and a pump 24 (“the circulation pump”) (Abstract; Fig. 1; col. 2, lines 37-51).
The sonochemical apparatus 25 comprises a tube 35 (“the reaction tube”) and a transducer assembly 56 disposed outside the tube 35 (Fig. 2; col. 2, line 63 – col. 3, line 36).
The loop 20 comprises a first transport pipe one end of which is inserted in the storage reservoir and contacts the solid electrolyte raw material and the other end of which is connected to a circulation pump; a second transport pipe one end of which is 

    PNG
    media_image1.png
    431
    451
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the continuous reactor of Desborough instead of the batch process of Kawamura to more efficiently manufacture the solid electrolyte.  Moreover, the courts have held continuous operation to have been obvious in light of a batch process of the prior art.  See In re Dilnot,
Therefore, the solid electrolyte raw material flows from the storage reservoir, to the first transport pipe, the circulation pump, the second transport pipe, and reaction tube where it is irradiated with an ultrasound, then discharged to third transport tube and into the storage reservoir.  The steps are repeated via the circulating flow of the circulation pump.
Desborough does not expressly disclose a first valve and a second valve equipped on the first transport pipe and the third transport pipe, respectively, configured to remove an air and/or water remaining in the transport pipes, and wherein the first valve and the second valve are three-way valves.
Tessien discloses a system and method for degassing a cavitation fluid (Abstract) and teaches including multiple three-way valves (coupled to conduits 421-423) that can be used to fill and/or drain the system (Fig. 4; [0036]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include three-way valves as taught by Tessien to fill and/or drain the system.  Regarding the specific positioning of the valves (i.e. equipped on the first transport pipe and the third transport pipe), a person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to position the valves as claimed in pursuit of optimal filling and/or draining performance.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and MPEP 2144.04(VI)(C).  Due to the teaching of filling and/or draining, the valves of Tessien are capable of removing an air and/or water remaining in the transport pipes.
Regarding claim 17
Regarding claim 18, modified Kawamura discloses the method of claim 16.  Kawamura further discloses a solvent removal step (“drying”) of removing the solvent from the suspension to obtain a solid composition ([0019]).
Regarding claim 19, modified Kawamura discloses the method of claim 18.  Kawamura further discloses that a glass ceramic can be obtained by heating the composition to a temperature above 230°C ([0023]).  In one example, the solid electrolyte is heated to 250°C for 1 hour ([0050]).
Regarding claim 20, modified Kawamura discloses the method of claim 16.  Kawamura further discloses the shape of the solid electrolyte glass of the present invention is approximately spherical, scaly, acicular, rod-like or the like ([0011]).

Response to Arguments
The objection to the drawings has been withdrawn in view of the filing of the replacement sheet on 01/04/2021.
Claims 10 and 14 have been amended to delete ultrasound irradiation means and are not interpreted under 35 USC 112(f).
Applicant’s arguments, see pp. 10-11, filed 01/04/2021, with respect to the rejection(s) of claim(s) 10-20 under 35 USC 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2007/0248471 A1 (“Tessien”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504.  The examiner can normally be reached on M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727